Citation Nr: 9914508	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for bipolar disorder, also diagnosed as manic depressive 
illness, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from April 1966 to July 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) reduced the disability evaluation 
for the appellant's bipolar disorder from 100 percent 
disabling to 70 percent disabling effective on August 1, 
1998.  The Jackson, Mississippi RO currently has jurisdiction 
of the case.


FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In May 1998, the RO reduced the appellant's disability 
evaluation for bipolar disorder, also diagnosed as manic- 
depressive illness, from 100 percent disabling to 70 percent 
disabling with an effective date of August 1, 1998.  The 100 
percent rating had been continuously in effect since October 
1992.

3.  In the May 1998 rating reduction decision and the 
subsequent August 1998 Statement of the Case (SOC), the RO 
failed to apply 38 C.F.R. §§ 3.343(a) and 3.344(a).  
Additionally, the bipolar disorder did not undergo sustained 
and material improvement between October 1992 and May 1998.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for 
bipolar disorder, also diagnosed as manic- depressive 
illness, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.343, 3.344 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his disability evaluation for 
bipolar disorder, which has been reduced from 100 percent 
disabling to 70 percent disabling, should be restored as his 
disability has not undergone any sustained material 
improvement during the more than five years that the 100 
percent rating had been in effect.  In this regard, the Board 
finds that his claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  See Proscelle v. Derwinski, 2 Vet.App. 
629, 631 (1992).  Furthermore, he has testified before both 
the RO and the undersigned, and the evidence of record is 
sufficient to decide this case.  Accordingly, the Board finds 
that the duty to assist him, mandated by 38 U.S.C.A. § 5107, 
has been satisfied.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, cannot be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  38 C.F.R. 
§ 3.343(a) (1998).  A finding of material improvement must be 
made in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
attained improvement occurred under the ordinary conditions 
of life.  In situations where improvement occurred following 
a regimen which precluded work, reduction from a total 
disability ratings can only be considered following re- 
examination after a period of employment (3 to 6 months).  
Id.  The initial procedural burden regarding proposed 
reductions falls on VA to show material improvement from the 
previous rating examination(s).  Ternus v. Brown, 6 Vet.App. 
370, 376 (1994).

Additionally, where a veteran's schedular rating has been 
both continuous and stable for five years or more, it may be 
reduced only if the examination upon which the reduction is 
based is at least as full and complete as those used to 
establish the higher evaluation, and if there is sustained 
material improvement in the disability.  38 C.F.R. § 3.344 
(1998).  In essence, the provisions of 38 C.F.R. §§ 3.343 and 
3.344, when read together, stand for the proposition that a 
total disability rating that has existed for five years or 
more may not be reduced on any one examination, unless all 
the evidence of record establishes that a claimant's 
condition has undergone sustained material improvement.  
Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  
Furthermore, VA recognizes that mental disabilities involving 
manic depressive or other psychotic reactions are subject to 
temporary or episodic improvement.  See 38 C.F.R. § 3.344(a) 
(1998).

Service medical records show that the appellant received 
inpatient treatment for mental illness manifested by bizarre 
behavior, delusions of grandeur, auditory hallucinations, 
religious preoccupation with fears of impending doom, blunted 
affect, loose associations and autistic thinking.  He was 
diagnosed with chronic, severe paranoid type schizophrenia, 
and he was treated with Thorazine, Stelazine, and a series of 
nine electroshock therapies.  He was medically discharged as 
unfit for military service.  

In November 1970, the appellant underwent VA inpatient 
treatment for mental illness manifested by impaired memory 
and associations, religious delusions and auditory 
hallucinations.  He was diagnosed with paranoid type 
schizophrenia which, according to the examiners, rendered him 
incompetent due to psychoses and resulted in complete social 
and industrial incapacity.

By means of a rating decision dated in February 1971, the RO 
granted the appellant's claim for service connection for 
paranoid type schizophrenia, and assigned a 100% disability 
rating.  In March 1974, the RO reduced his disability 
evaluation to 70% disabling.

From the time period between March 1974 to October 1992, the 
appellant underwent numerous private and VA inpatient 
hospitalizations for his mental illness.  Due to the cyclical 
nature of his mental illness, he was variously rated by the 
RO as 10 percent to 70 percent disabled during this time 
period.  

By means of a rating decision dated in October 1993, the RO 
granted a 100 percent disability evaluation for bipolar 
disorder effective to October 1992.  In so doing, the RO 
referred to an October 1992 hospitalization for manic- type 
bipolar affective disorder which, at the time of admission, 
was manifested by highly pressured speech, elation, 
grandiosity, incoherence, flight of ideas, poor insight and 
impairment judgment.  Initially, he was placed in leather 
restraints due to his agitated and belligerent state.  He 
reported that he was homeless at the time, and that he felt 
as if he needed a Lithium adjustment.  A subsequent VA 
outpatient treatment record reveals his admission that he had 
been non- compliant with his medications.  On discharge, an 
examiner indicated that the appellant "was not employable 
because of his chronic mental illness."  A Global Assessment 
Functioning score (GAF) of "39/41" was assigned.

Additionally, VA outpatient treatment records revealed an 
examiner's April 1993 opinion that the appellant was "unable 
to hold [a] job" due to his "major mental illness."  At 
that time, it appeared that the appellant had a mania relapse 
that was attributable to stress from running his own 
business.  In May 1993, an examiner commented that the 
appellant was "unemployable due to his fragile state."  
Finally, an August 1993 VA discharge summary indicated a 
diagnosis of bipolar affective disorder with rapid cycling 
that required high levels of Lithium, as well as the 
synergistic effects of Tegretol and Synthroid, for its 
control.  An examiner commented that the appellant was 
"totally and permanently disabled because of his psychiatric 
condition."  His GAF score was 50 to 60.

In February 1996, the appellant underwent a formal VA mental 
disorders examination.  His only complaint was that his 
"nerves" were unchanged and remained a "day to day" thing.  
He had been unemployed for several years.  Mental status 
examination was unremarkable, and the examiner commented that 
the appellant's report of past symptoms was consistent with a 
diagnosis of bipolar I disorder with most recent episode 
manic.

By means of a rating decision dated in August 1996, the RO 
continued the 100 percent disability evaluation.  However, 
the RO commented that the medical evidence did not support 
the total disability evaluation.  With reference given to 
38 C.F.R. § 3.344, the RO stated that it was not VA policy to 
reduce the appellant's disability evaluation on the basis of 
one examination.  However, the RO the appellant that his 
disability was not considered permanent in nature, and that 
his total disability evaluation was subject to further 
consideration.

On VA mental disorders examination, dated in September 1997, 
the appellant stated that he was able to take care of 
himself.  He did report, however, that his mind would 
sometimes drift into illusionary thinking and that his coping 
was a "day to day" thing.  He had been unemployed for the 
last 11/2 years.  Mental status examination was unremarkable, 
and diagnosis was of history consistent with bipolar disorder 
I with most recent episode manic.  GAF score was 65 for both 
current and highest level in past year.  Thereafter, the RO 
proposed a reduction from 100 percent to 10 percent.

In March 1998, the appellant testified before the RO 
concerning the nature and severity of his bipolar disorder.  
He indicated that stressful situations caused rapid cycling 
of his mania states, and that he had learned to avoid such 
situations as a result.  He indicated that he was aware that 
his recovery depended upon compliance with his medication and 
outpatient counseling every two months.

VA outpatient treatment records revealed an examiner's 
January 1998 opinion that the appellant's "mental coping 
abilities were questionable and probably not stable enough to 
work."  In March 1998, a different VA examiner opined that 
the appellant had a rapidly cycling illness which caused him 
to frequently become expansive and grandiose.  He also gave 
his opinion that the appellant was "unsuitable for reliable 
gainful employment."  In this respect, the examiner 
commented that he had observed the appellant while employed 
on a part- time, temporary job as a convenience store clerk.  
He was noted to "fumble" with "difficulty performing 
simple tasks."

Furthermore, in January 1998, the Social Security 
Administration (SSA) issued a decision which held that the 
appellant's bipolar disorder had not improved medically 
since, presumably, October 1992.  In this regard, reference 
was made to a vocational assessment of the appellant by a 
clinical psychologist.  In pertinent part, the SSA decision 
reported the following examination findings:

"[The examiner] reported that [the appellant's] 
insight and judgment appear to be impaired and 
unpredictable due to long- standing Bi- polar 
disorder.  He noted that from a psychological 
point of view, if placed in a work setting, he 
probably would destabilize.  He added that even 
though the claimant is personable, individuals 
with his condition often go into fast-tract de-
stabilization.  He concluded that although the 
claimant is presently functional, he felt that if 
placed in a work setting he would destabilize and 
become psychotic over a period of time."

Moreover, the SSA had the benefit of the appellant's 
testimony in which he acknowledged that he was generally 
functioning well.  He also stated that he was aware that his 
stability bordered around living with his limitations, and he 
felt that the pressures associated with a job might result in 
his decompensation.  The SSA decision specifically held that 
his allegations regarding symptoms and functional limitations 
were both credible and supported by the medical evidence of 
record.

By means of a rating decision dated in May 1998, the RO 
reduced the evaluation for the appellant's bipolar disorder 
from 100 percent disabling to 70 percent disabling.  In doing 
so, the RO based it's decision upon the appellant's March 
1998 testimony and the September 1997 VA examination 
findings.  The RO listed the SSA decision and VA outpatient 
treatment records as evidence of record, but made no 
reference to any findings contained therein.  The RO stated 
that "due process procedures are for application," but the 
rating decision did not address the applicability of 
38 C.F.R. §§ 3.343 and 3.344.

In January 1999, the appellant appeared before the 
undersigned by means of video- conference transmission.  He 
once again testified that he was susceptible to 
decompensation when presented with a stressful situation.  He 
further indicated that he received outpatient treatment every 
3- 4 weeks, and that he was aware that his recovery depended 
upon compliance with his medication and continued outpatient 
treatment.

In this case, the appellant was assigned a 100 percent 
evaluation for bipolar disorder in October 1993 with an 
effective date of October 1992.  His total schedular rating 
remained continuous and stable as of October 1997, and a 
rating reduction proposal letter was first mailed in December 
1997.  In such a situation, it is incumbent upon VA to base 
the proposed reduction based upon all the medical evidence on 
record with consideration given to whether the evidence makes 
it certain that the improvement will be maintained under the 
"ordinary conditions of life."  38 C.F.R. §§ 3.343 and 
3.344 (1998).

After review of the entire record, the Board finds that 
restoration of the appellant's 100 percent disability rating 
for bipolar disorder is required.  First of all, the RO did 
not consider the provisions of 38 C.F.R. §§ 3.343 and 3.344 
in reducing the 100 percent rating.  That is, the RO failed 
to properly adjudicate this claim under the VA regulations 
which, in cases of total disability evaluations, have 
carefully circumscribed the way in which rating reductions 
may occur.  Secondly, the Board, having considered these 
regulations, concludes that the appellant's bipolar disorder 
did not undergo the sustained and material improvement 
necessary to justify the reduction.  38 C.F.R. §§ 3.343, 
3.344 (1998); See Dofflemeyer, 2 Vet.App. at 280 (1992).  

Evidence upon which the assignment of the 100 percent rating 
for bipolar disorder was based in October 1993 included 
medical opinions that the appellant was totally disabled and 
unable to work based on bipolar disorder.  Evidence which was 
of record at the time of the rating reduction in May 1998 
rating included similar opinions by SSA and by two VA 
physicians.  Two of these opinions specifically recognized 
that, although the appellant generally functioned well, he 
would quickly decompensate if placed in a work setting.  Such 
opinions were not refuted by any other evidence of record, in 
the Board's judgment.  The evidence, then, did not show that 
when the 100 percent rating was reduced to 70 percent, the 
bipolar disorder had undergone sustained and material 
improvement; the appellant remained totally disabled.  
Accordingly, the merits of the case are such that the 100 
percent rating for bipolar disorder is restored effective 
August 1, 1998.


ORDER

A 100 percent disability evaluation for bipolar disorder is 
restored effective August 1, 1998.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

